Exhibit 10.1 

 

 



LETTER OF INTENT

 

BETWEEN:

 

USA Graphite, Inc. (the “Company”), a Nevada corporation with an address at 848
N. Rainbow Blvd. #3550, Las Vegas, Nevada 89107 (the “Optionee”).

 

AND

 

Nevada Minerals Holdings Inc. a Nevada corporation with an address at 2363
Silver Ridge Avenue, Los Angeles, CA 90039 (the “Optionor”).

 

WHEREAS:

 

A.The Optionor owns or controls 100% of certain properties, including the
Current Leases, generally referred to as the Ruby Mountains Graphite Property in
Elko County, Nevada, which are more specifically referred to in Schedule A
attached hereto (the “Property”);

 

B.The Optionor has agreed to grant to the Optionee an exclusive option, but not
the obligation, to earn a 100% interest (subject to the NSR as described herein)
in the Property;

 

NOW THEREFORE in consideration of the mutual promises and covenants of the
parties contained herein, it is hereby agreed as follows:

 

1.For the purposes of this Agreement, the following terms shall have the meaning
set forth as follows:

 

 A. “Area of Interest” means all leases within 5 miles of the Property;
 B. “Current Leases” means the leases comprising a total of approximately 785
    acres.
 C. "Net Smelter Return" means the gross proceeds received by the Optionee in
    any year from the sale of products from the mining operation on the
    Property, less successively:

 

 i. the cost of transportation of such products to a smelter or other place of
treatment, and

 ii. smelter and treatment charges;

 

 D. “NSR” means a royalty of 2% of the Net Smelter Return;
 E. “Option” means the option in favour of the Optionee to acquire a 100%
    interest in the Property, subject to the NSR, on the terms and conditions of
    this Agreement;
 F. “Option Period” means the period of time following the date the Option
    Agreement in executed and ending on third annual anniversary of such date,
    during which the Optionee has the right to exercise the Option;
 G. "Property Rights" means all licences, permits, easements, rights-of-way,
    certificates and other approvals obtained by either of the parties, either
    before or after the date of this Agreement, and necessary for the
    development of the Property or for the purpose of placing the Property into
    production or of continuing production on the Property.

 

2.The Optionor represents and warrants to the Optionee that:

 

 A. the Optionor has the full right and authority to enter into, execute and
    deliver this Agreement;
 B. the Optionor is the sole legal and beneficial owner or exercises full
    control of the Property and the Property is free and clear of, and from, all
    liens, charges and encumbrances of any kind whatsoever;
 C. the Optionor holds all permits, licences, consents and authorities issued by
    any government or governmental authority which are necessary in connection
    with the ownership of the Property and the Property Rights;
 D. the Property has been properly staked, located and recorded pursuant to the
    applicable laws and regulations and all mining leases comprising the
    Property and the Property Rights are in good standing
 E. there are no outstanding agreements or options to acquire the Property or
    any portion thereof, and no person has any proprietary or possessor interest
    in the Property;
 F. to the best of the Optionor's knowledge, there are no outstanding orders or
    directions relating to environmental matters requiring any work, repairs,
    construction or capital expenditures with respect to the Property and the
    conduct of the operations related thereto, and the Optionor has not received
    any notice of the same and is not aware of any basis on which any such
    orders or direction could be made;
 G. there is no adverse claim or challenge against or to the ownership of or
    title to any part of the Property and, to the best of the Optionor’s
    knowledge there is no basis for such adverse claim or challenge which may
    affect the Property;
 H. the consummation of the transactions contemplated by this Agreement does not
    and will not conflict with, constitute a default under, result in a breach
    of, entitle any person to a right of termination under, or result in the
    creation or imposition of any lien, encumbrance or restriction of any nature
    whatsoever upon or against the Property;
 I. reclamation and rehabilitation of those parts of the Property which have
    been previously worked have been properly completed in compliance with all
    applicable laws;
 J. the Optionor has advised the Optionee of all of the material information
    relating to the Property of which he has knowledge; and
 K. there are no mine workings or waste dumps or mine tailings on the Property.

 

3.The representations and warranties contained in Section 2 of this Agreement
are provided for the exclusive benefit of the Optionee, and a breach of any one
or more representations or warranties may be waived by the Optionee in whole or
in part at any time without prejudice to its rights in respect of any other
breach of the same or any other representation or warranty, and the
representations and warranties contained in Section 2 of this Agreement will
survive the execution and delivery of this Agreement.

 

4.The Optionee represents and warrants to the Optionor that:

 

 A. the Optionee is a valid and subsisting corporation duly incorporated and in
    good standing under the laws of the State of Nevada;
 B. the Optionee has the full right, power, capacity and authority to enter
    into, execute and deliver this Agreement and to be bound by its terms;
 C. the consummation of this Agreement will not conflict with nor result in any
    breach of its constating documents or any covenants or agreements contained
    in or constitute a default under any agreement or other instrument whatever
    to which the Optionee is a party or by which the Optionee is bound or to
    which the Optionee may be subject; and
 D. no proceedings are pending for, and the Optionee is unaware of any basis
    for, the institution of any proceedings leading to the placing of the
    Optionee in bankruptcy or subject to any other laws governing the affairs of
    insolvent parties.

 

5.The representations and warranties contained in Section 4 of this Agreement
are provided for the exclusive benefit of the Optionor, and a breach of any one
or more representations or warranties may be waived by the Optionor in whole or
in part at any time without prejudice to his rights in respect of any other
breach of the same or any other representation or warranty, and the
representations and warranties contained in Section 4 of this Agreement will
survive the execution and delivery of this Agreement.

 

6.Upon the above conditions in existence having been satisfied or waived, the
Optionee will be entitled to exercise the Option and thereby acquire a 100%
interest in the Property, subject to the Optionor retaining the NSR, by
completing the following:

 

 A. during the first year of the Option Period, the Optionee shall:

 

 i. pay to the Optionor an initial payment of $25,000 at the beginning of the
Option Period (the “Commencement Date”),

 ii. issue 4,615,000 restricted common shares of the Company, valued at $0.65
per share, to the Optionor;

 

 B. during the second year of the Option Period, the Optionee shall:

 

 i. pay to the Optionor $50,000 on the date which is one year after the
Commencement Date;

 

 C. during the third year of the Option Period, the Optionee shall:

 

 i. pay to the Optionor $50,000 on the date which is two years after the
Commencement Date; and

 

 D. during the fourth year of the Option Period, the Optionee shall:

 

 i. pay to the Optionor $75,000 on the date which is three years after the
Commencement Date.

 

7.Optionee will provide funds for the conduct of a program of work to be
undertaken by the Optionor for the benefit of the Property of not less than
$500,000 over four years as follows:

 

 i. $50,000 during the first year of the Option Period;

 ii. $100,000 during the second year of the Option Period;

 iii. $150,000 during the third year of the Option Period; and

 iv. $200,000 during the fourth year of the Option Period.

 

8.The Optionor and the Optionee acknowledge and agree that upon completion of
the requirements set out in Section 6 of this Agreement, the Optionee shall have
earned an undivided 100% interest in the Property.

 

9.The Optionee has the right to purchase half (or 1%) of the NSR at any time
upon exercising the Option by making a payment of $500,000 to the Optionor.

 

10.Except as specifically provided elsewhere herein, this is an option agreement
only and until the exercise of the Option, nothing herein contained and no act
done nor any payment or share issuance made hereunder shall obligate the
Optionee to do any further act or acts or to make any further payments or shares
issuances, and in no event shall this Agreement or any act done or any payment
or share issuance made be construed as an obligation of the Optionee to do or
perform any work or make any payments or share issuances on or with respect to
the Property.

 

11.Throughout the Option Period, or until terminated in accordance with this
Agreement, the Optionee and its employees, agents, directors, officers and
independent contractors will have the exclusive right in respect of the Property
to:

 

 A. enter the Property without disturbance;
 B. do such prospecting, exploration, development and/or other mining work on
    and under the Property to carry out exploration expenditures as the Optionee
    may determine necessary or desirable;
 C. bring and erect upon the Property such buildings, plant, machinery and
    equipment as the Optionee may deem necessary or desirable in its sole
    discretion; and
 D. remove from the Property all metals and minerals derived from its operations
    on the Property as may be deemed necessary by the Optionee for testing.

 

12.The Optionor and the Optionee will execute and deliver such additional
documentation as legal counsel for the Optionor and the Optionee determine is
necessary in order to duly register and record in the appropriate registration
and recording offices notice that the Optionor’s interest in and to the Property
is subject to and bound by the terms of this Agreement.

 

13.If the Optionee identifies any material defect in the Optionor’s title to the
Property, the Optionee shall give the Optionor notice of such defect.  If the
defect has not been cured within 60 days of receipt of such notice, the Optionee
shall be entitled to take such curative action as is reasonably necessary, and
shall be entitled to deduct the costs and expenses incurred in taking such
action any payments then otherwise due or accruing due to the Optionor.  If
there are no such payments, the Optionee shall be entitled to a refund in the
amount of said costs and expenses.

 

14.If any third party asserts any right or claim to the Property or to any
amounts payable to the Optionor, the Optionee may deposit any amounts otherwise
due to the Optionor in escrow with a suitable agent until the validity of such
right or claim has been finally resolved.  If the Optionee deposits said amounts
in escrow, the Optionee shall be deemed not in default under this Agreement for
failure to pay such amounts to the Optionor.

 

15.The Optionor will assist the Optionee in staffing and organizational needs as
the Optionee begins work on the Property.

 

16.The Optionee is obligated to pay the taxes and maintain the legal status of
the leases comprising the Property in accordance with State mining law during
the Option Period while the Option is in effect.

 

17.During the Option Period, unless this Agreement is terminated in accordance
this Agreement, the Optionee covenants and agrees with the Optionor that the
Optionee will, at its own cost:

 

 A. maintain the Property in good standing by doing and filing all assessment
    work or making payments in lieu thereof and by performing all other acts
    which may be necessary in order to keep the Property in good standing and
    free and clear of all liens and other charges arising from or out of the
    Optionee's activities on the Property;
 B. do all work on the Property in accordance with sound mining, exploration and
    engineering practices and in compliance with all applicable laws, bylaws,
    regulations, orders, and lawful requirements of any governmental or
    regulatory authority and comply with all laws governing the possession of
    the Property, including, without limitation, those governing safety,
    pollution and environmental matters; and
 C. maintain true and correct books, accounts and records of operations
    thereunder, such records to be open at all reasonable times upon reasonable
    notice for inspection by the Optionor or his duly authorized representatives
    and agents.

 

18.If during the term of this Agreement, the Optionor or an affiliate of the
Optionor stakes or otherwise acquires, directly or indirectly, any right or
interest in any mining lease, licence, lease, grant, concession, patent or other
mineral property (“New Mineral Lease”), within the Area of Interest, it shall
offer the New Mineral Lease to the Optionee for inclusion under this Agreement
as a part of the Property.  If the Optionee elects within thirty days to include
the New Mineral Lease as part of the Property, subject to the terms of this
Agreement, it shall reimburse the Optionor for its acquisition costs of the New
Mineral Lease and such amount shall be included as a credit in the contribution
towards the payment of the Optionee for the applicable or subsequent periods.
 If the Optionee elects not to include the New Mineral Lease as part of the
Property subject to this Agreement, the Optionor shall hold such New Mineral
Lease separate from this Agreement and the Optionee shall have no rights or
obligations with respect thereto.

 

19.During the Option Period, neither the Optionee nor the Optionor will be
entitled to grant any mortgage, charge or lien of or upon the Property or any
portion thereof without the prior written consent of the other party.

 

20.If either party is at any time during the Option Period is prevented or
delayed in complying with any of the provisions of this Agreement (the "Affected
Party") by reason of strikes, lockouts, land claims and blockages, NGO
activities, forest or highway closures, earthquakes, subsidence, general
collapse or landslides, interference or the inability to secure on reasonable
terms any private or public permits or authorizations, labour, power or fuel
shortages, fires, wars, acts of God, civil disturbances, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the reasonable control of the Affected Party whether or not
foreseeable (provided that lack of sufficient funds to carry out exploration on
the Property will be deemed not to be beyond the reasonable control of the
Affected Party), then the time limited for the performance by the Affected Party
of its obligations hereunder will be extended by a period of time equal in
length to the period of each such prevention or delay.  Nothing in this section
or this Agreement will relieve either party from its obligation to maintain the
leases comprising the Property in good standing and to comply with all
applicable laws and regulations including, without limitation, those governing
safety, pollution and environmental matters.  The Affected Party will promptly
give notice to the other party of each event of force majeure under this section
within seven days of such event commencing and upon cessation of such event will
furnish the other party with written notice to that effect together with
particulars of the number of days by which the time for performing the
obligations of the Affected Party under this Agreement has been extended by
virtue of such event of force majeure and all preceding events of force majeure.

 

21.If at any time during the Option Period, a party is in default of any
requirement of this Agreement or is in breach of any provision contained in this
Agreement, the party affected by the default (the "Non-Defaulting Party") may
terminate this Agreement by giving written notice of termination to the other
party but only if:

 

 A. it will have given to the other party written notice of the particular
    failure, default, or breach on the part of the other party; and
 B. the other party has not, within 30 days following delivery of such written
    notice of default, cured such default or commenced to cure such default, it
    being agreed by each party that should it so commence to cure any default it
    will prosecute such cure to completion without undue delay.

 

22.Each of the Optionee and the Optionor covenants and agrees to indemnify and
save harmless the other against all liabilities, claims, demands, actions,
causes of action, damages, losses, costs, expenses or legal fees suffered or
incurred by reason of or arising out of or relating to any matters in connection
with this Agreement.

 

23.Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Agreement.

 

24.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and each of their successors and permitted assigns, as the case may be.

 

25.This Agreement shall be construed by and governed by the laws of the State of
|Nevada.

 

26.This Agreement may be executed in counterparts and any party hereto may
execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts taken together will be
deemed to be one and the same instrument.

 

27.Each of the parties hereto will be entitled to rely upon delivery by
facsimile of executed copies of this Agreement, and such facsimile copies will
be effective to create a valid and binding agreement among the parties hereto in
accordance with the terms and conditions of this Agreement.

 

28.Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States of America.

 

29.All notices, payments and other required communications and deliveries to the
parties hereto will be in writing, and will be addressed to the parties as
follows or at such other address as the parties may specify from time to time:

 

 A. to the Optionor:

 

_____________________

_____________________

_____________________

 

with a copy to:

 

(LEGAL COUNSEL)

___________________________________________

___________________________________________

___________________________________________

Attention:

Fax:  

 

and:

 

 B. to the Optionee:

 

_____________________________

_____________________________

_____________________________

Attention: ____________________

 

Notices must be delivered, sent by telex, telegram, telecopier or mailed by
pre-paid post and addressed to the party to which notice is to be given.  If
notice is sent by telex, telegram or telecopier or is delivered, it will be
deemed to have been given and received at the time of transmission or delivery.
 If notice is mailed, it will be deemed to have been received five business days
following the date of the mailing of the notice.  If there is an interruption in
normal mail service due to strike, labour unrest or other cause at or prior to
the time a notice is mailed the notice will be sent by telex, telegram or
telecopier or will be delivered.  Either party hereto at any time or from time
to time notify the other party in writing of a change of address and the new
address to which a notice will be given thereafter until further change.

 

30.Each party has the right to assign all or any part of its interest in the
Property and this Agreement.  It shall be a condition to any such assignment
that the assignee of the interest being transferred agrees in writing to be
bound by the terms of this Agreement, as if it had been an original party
hereto.

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement the __ day of
____________, 2013.

 

 

OPTIONOR

 

________________________

Authorized Signatory

 

 

OPTIONEE

 



________________________

Authorized Signatory



 

 
 

 

Schedule “A”

 

All of those mineral rights contained in the following tracts of property
located in leases in Elko, County in the State of Nevada and are officially
recognized by State of Nevada land records of Elko County at the Probate Judges’
Office in said counties, namely the following legal descriptions:

 

 

1.WLG Load Mining Claims

 

WLG -1 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 6, T. 32 N., R. 58 E., M.D.M.

 

WLG -2 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 6, T. 32 N., R. 58 E., M.D.M.

NE ¼ of Section 6, T. 32 N., R. 58 E., M.D.M.

 

WLG -3 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 6, T. 32 N., R. 58 E., M.D.M.

 

WLG -4 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 6, T. 32 N., R. 58 E., M.D.M.

NE ¼ of Section 6, T. 32 N., R. 58 E., M.D.M.

 

 

2.ELG Load Mining Claims

 

ELG -1 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 5, T. 32 N., R. 58 E., M.D.M.

NE ¼ of Section 5, T. 32 N., R. 58 E., M.D.M.

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -2 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 5, T. 32 N., R. 58 E., M.D.M.

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -3 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -4 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -5 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -6 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -7 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 5, T. 32 N., R. 58 E., M.D.M.

NW ¼ of Section 32, T. 32 N., R. 58 E., M.D.M.

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -8 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -9 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -10 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -11 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -12 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -13 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -14 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -15 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -16 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

 

ELG -17 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -18 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -19 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -20 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -21 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -22 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -23 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -24 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -25 Lode Mining Claims (Elko County Official Record)

 

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -26 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -27 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -28 Lode Mining Claims (Elko County Official Record)

 

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 28, T. 33 N., R. 58 E., M.D.M.

 

ELG -29 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -30 Lode Mining Claims (Elko County Official Record)

 

SE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NE ¼ of Section 32, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -31 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -32 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -33 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

 

ELG -34 Lode Mining Claims (Elko County Official Record)

 

NE ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

NW ¼ of Section 33, T. 33 N., R. 58 E., M.D.M.

SW ¼ of Section 28, T. 33 N., R. 58 E., M.D.M.

SE ¼ of Section 28, T. 33 N., R. 58 E., M.D.M.

 

